Citation Nr: 0007357	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury with degenerative changes (cervical spine disorder).

2.  Entitlement to service connection for a thoracic spine 
injury with degenerative changes (thoracic spine disorder).

3.  Entitlement to service connection for a disorder of the 
shoulders.

4.  Entitlement to an increased evaluation for the veteran's 
service-connected chronic lumbosacral strain with myalgia and 
degenerative joint disease, (chronic lumbosacral strain), 
currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
May 1976.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to TDIU.  That claim 
has been twice previously before the Board, in May 1997 and 
again in July 1998, and was twice remanded to the RO for 
additional evidentiary development.  Following the Board's 
latest directives on Remand, the RO has continued the denial 
of the claim.  The veteran has continued his appeal, and the 
claim is now returned to the Board.

During the development of the TDIU issue, the veteran raised 
new claims seeking service connection for a cervical spine 
disorder, a thoracic spine disorder, and a disorder of the 
shoulders, as well as an increased evaluation for his service 
connected chronic lumbosacral strain.  Those claims, amongst 
others, were all denied by a January 1999 rating decision.  
The veteran submitted a notice of disagreement pertaining to 
those issues in February 1999.  In May 1999, he was provided 
with a statement of the case.  His substantive appeal was 
also received in May 1999.  Accordingly, those issues are now 
before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran contends that he suffered an injury to both 
the cervical spine and thoracic spine in service; however, he 
was not treated for either disorder until many years after 
his service, and there is no competent evidence of record of 
any residual cervical spine disorder or thoracic spine 
disorder as a result of the veteran's service.

3.  Although the veteran is currently diagnosed with an 
intermittently symptomatic neck and thoracic spine with 
degenerative changes on X-ray, as found by July 1997 VA 
examination, there is no competent evidence of record of a 
nexus between either currently diagnosed disorder and the 
veteran's service or any incident therein.

4.  Although the veteran was diagnosed with shoulder 
stiffness on separation examination from service, there is no 
competent evidence of record of a current diagnosis of a 
disorder of the shoulders, other than subjective symptomatic 
complaints unsupported by objective findings.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of service connection for a cervical spine disorder, a 
thoracic spine disorder, or a disorder of the shoulders, are 
plausible.

6.  The veteran's chronic lumbosacral strain is manifested by 
pain on motion, limitation of motion, spasm of the right 
paravertebral muscle, and tenderness over the lumbar area.  
However, there are no neurologic residuals, as the veteran 
has normal muscle mass, strength, and sensory functioning in 
all extremities; and his service-connected chronic 
lumbosacral strain is not productive of disc involvement, nor 
is the veteran's spine ankylosed, and most recent examination 
described his symptomatology as moderate in degree.

7.  The veteran's service-connected disabilities include his 
chronic lumbosacral strain, evaluated as 40 percent 
disabling, and his hemorrhoids and conjunctivitis of the left 
eye, each evaluated as noncompensable, for a combined 
evaluation of 40 percent.

8.  The veteran has reported that he has a high school 
education, that he left his employment in 1991, that he was 
previously employed in various construction trades as a 
carpenter and plumber, and prior to that as a postal clerk.  
He has reported being unable to work due to a variety of 
symptomatic complaints, to include back pain, but primarily 
because of complaints of severe pain and numbness in the legs 
and hands, frequent falling which has caused numerous other 
injuries, and the inability to walk without a cane.

9.  The veteran has attributed his numerous neurologic and 
other symptomatic complaints to his service connected chronic 
lumbosacral strain; however, the medical record indicates 
that such neurologic and other symptomatic complaints are 
unrelated to his service connected chronic lumbosacral 
strain, as the medical record indicates all neurologic 
findings in all extremities are normal, many of the veteran's 
subjective complaints are unsupported by objective findings, 
and many of the complaints supported by objective findings 
are not related to his service-connected disorders.  

10.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment, which 
are consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a cervical spine disorder, thoracic 
spine disorder, or disorder of the shoulders.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service connected chronic lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of service medical records reveals a normal 
entrance examination in October 1971.  The veteran's service 
medical records show that in March 1973, while working on a 
golf course, he was struck by a golf cart.  A line of duty 
determination reported that the veteran was making out a 
service order on the golf cart when an occupant turned on the 
key, causing the cart to jump forward and strike him.  In 
March 1973, there was a service medical record notation of 
low back strain.  The left trapezius and lumbosacral muscles 
were reportedly tender.  There was no radiation of pain.  The 
veteran was placed on limited duty with bed rest.  In April 
1973 the veteran was reportedly much improved, examination of 
the back was negative and he was instructed to return to 
normal activities.  All subsequent treatment records between 
the date of the accident and his separation examination are 
devoid of complaints or treatment of low back pain.

A review of other service medical records indicates the 
veteran was treated for conjunctivitis in April 1973, October 
1974 and for eye irritation in February 1976.  The veteran's 
separation examination report dated in April 1976 reflects 
that the veteran then had a normal spine, with full range of 
motion, as reported on the clinical evaluation portion of 
that report, but subjectively, recurrent low back pain was 
reported by the veteran since the March 1973 accident.  He 
also reported mild pain manifested by stiffness of the 
shoulders bilaterally.  The separation examination also noted 
the presence of hemorrhoids.  

The veteran's original claim seeking service connection was 
filed in June 1976.  Post-service medical evidence includes a 
July 1976 VA examination report, which reflects that the 
veteran then had complaints of on-going back pain.  An X-ray 
report from that examination showed that the veteran had a 
normal thoracolumbar spine, and that the veteran had a back 
disorder by history.  Musculoskeletal findings indicated full 
range of motion of the shoulders, with some tenderness to 
palpation of the medial to right scapula, and some crepitus 
in the right shoulder.  Range of motion of the back was 110 
degrees forward, 30 degrees back, and 35 degrees laterally to 
both sides.  All motor functions and sensory functions were 
intact.  There was also a finding of conjunctivitis by 
history, although eyes were normal on examination, and small 
hemorrhoids were present.  

An August 1976 rating decision granted service connection for 
a low back strain, and awarded a 10 percent disability 
evaluation under Diagnostic Code 5295.  Service connection 
was also granted for conjunctivitis and hemorrhoids, with 
noncompensable disability evaluations assigned to each 
disorder.

The veteran next submitted a claim seeking an increased 
evaluation for his service connected low back strain in May 
1990.

Received in June 1990 were VA outpatient treatment records 
spanning from February to May 1990.  These indicated that the 
veteran had a hyperextension injury to his left knee while 
playing football in February 1990.  In April 1990, a therapy 
order sheet recorded that the veteran complained of left knee 
pain and also bilateral posterior shoulder pain.  He gave a 
history of first hurting his knee in 1983 and hurting his 
back in 1973.  Range of motion was reportedly normal with 
exception of knee and shoulders, which had full range of 
motion but could not be tested for strength due to complaints 
of pain and guarding.  Another record in April 1990 noted 
that the veteran had canceled an appointment concerning his 
knee after reporting a severe increase in back pain.  A May 
1990 surgical record indicates the veteran underwent a left 
knee arthroscopy.  The surgical record noted that the veteran 
had a history of low back pain for many years.  The record 
also noted that he was currently an unemployed construction 
worker.

The RO denied the veteran's claim seeking an increased 
evaluation in June 1990 and in November 1994, the veteran 
again claimed an increased evaluation.

Received in January 1995 were VA outpatient treatment records 
spanning from January 1993 to January 1995.  These records 
indicated ongoing intermittent treatment of the veteran for 
complaints of back, neck, and shoulder pain.  In October 
1994, the veteran reported that his back pain seemed to be 
getting worse and was greatest in the lumbar spine and in 
between the shoulder blades.  The veteran also reported that 
his pain was not radiating into his legs but that he was 
experiencing some tingling and numbness going into the arms, 
bilaterally.  On examination of the cervical spine, there was 
some tightness of the paravertebral muscles, but range of 
motion was full and strength was 5/5.  Findings for the 
lumbar and thoracic spine reported very tight muscles, and 
range of motion markedly decreased with 3/5 strength.  In 
December 1994, the veteran gave a history of having his head 
lodged between the wheel and front fender when being run over 
by a golf cart, and he reported injury to his back from his 
neck all the way to the bottom of the back.  

A January 1995 VA examination report noted that the veteran 
reported that he was injured by a three-wheeled vehicle 
during service, and that he did not have any post-service 
back injuries.  The veteran then reported that he has had on-
going low back pain with episodes of sharp back pain, 
occurring daily.  The veteran denied bowel or bladder 
symptomatology, but did report sleeping problems as a result 
of pain.  Notably, the veteran presented himself with a cane 
in the right hand, and walked slowly.  Objectively, the 
veteran had a right paravertebral spasm when standing, and he 
did stand with a forward list.  Tenderness over the lumbar 
area was noted with percussion with a hammer, although 
tenderness was not noted over the ilial lumbar area, over the 
sciatic notches, or over the trochanter.  Flexion was 
described as 10 degrees at most, and lateral bending to the 
right and left was about five degrees, and rotation was also 
five degrees bilaterally.  The veteran did not have 
paresthesia over the L3, L4, L5 and S1 dermatomes.  Straight 
leg raising elicited low back pain at 45 degrees on the 
right, and straight leg raising at 70 degrees elicited pain 
on the left.  All measurements of the thighs and calves were 
equal bilaterally.  X-rays taken in conjunction with the VA 
examination revealed mild degenerative osteophytic spurring 
at the L3-L4 vertebral bodies.  The impression was 
degenerative joint disease of the lumbar spine without 
radiculopathy, symptomatic.

In November 1995, the veteran submitted his claim seeking 
TDIU, on which he reported working for the postal service 
from 1979 to 1986, and reported a series of construction 
jobs, as a carpenter or plumber, from 1986 through 1991.  He 
had reportedly not worked full time since March 1991.  He 
indicated that he had a high school education with no 
subsequent training.  A similar affidavit from the veteran 
was submitted by his attorney in December 1995.  On his 
affidavit, the veteran also stated that he regularly had 
experienced problems at work such as "difficulty in 
concentrating, performing tasks and completing tasks, 
difficulty with co-workers, difficulty with supervisors, 
explosive behavior, physical confrontation or violence on the 
job, flashbacks on the job, auditory hallucinations and 
homicidal feelings."  (The Board notes that none of these 
complained of symptoms are shown to be in any way related to 
the veteran's service connected disorders.)  The veteran also 
reported that he was required to see a doctor for outpatient 
treatment regularly and missed one week of work every three 
months.  He reported leaving his most recent job because of 
back pain.

On December 1995 VA examination, the veteran reported 
constant back pain, worsened by activity or movement, with 
brief periods of severe pain.  The veteran also reported that 
he had fallen as a result of back pain.  He stated this had 
happened 30 or 40 times and he was using a cane to prevent 
falling.  The veteran denied bowel or bladder problems, and 
denied radiation of the pain into the legs, or tingling or 
numbness. The examiner described the veteran as an ill-kept 
male who walked into the office with a cane in his right 
hand.  Flexion was 45 degrees, extension was 10 degrees, 
bilateral sideways tilt was 10 degrees, and bilateral 
rotation was 10 degrees.  Paraspinous muscle spasm was 
present in the lumbosacral area, but notably, straight leg 
raising was negative bilaterally.  There was good muscle 
strength, mass, and tone in the lower extremities.  Sensation 
was intact in all modalities.  The examiner diagnosed the 
veteran with severe chronic lumbosacral strain with pain and 
limitation of motion.

In a February 1996 statement, the veteran reported that he 
was unable to work because of severe pain and numbness in his 
legs and hands.  He reported using a cane to prevent falling 
and he reported that his frequent falls had resulted in other 
injuries, to include a knee injury that required an 
operation.  The veteran also reported using marijuana and 
traveling to Mexico to obtain other medications to control 
his symptomatology, as he indicated more traditional medical 
treatment had been unsuccessful in treating his severe pain.

The above evidence was considered by the Board in May 1997, 
when they denied the veteran's claim for an increased 
evaluation for his service connected low back strain, and 
remanded the TDIU claim.

Subsequently, the veteran underwent a VA examination in July 
1997.  On examination, the veteran gave a history of an 
injury to his "whole" back in service with constant post-
service back pain.  He reportedly discontinued work 6 or 7 
years earlier due primarily to back pain.  He further 
reported an episode of "pinching" below the shoulder 
blades, in 1984, resulting in a fall and injury to the left 
knee with subsequent surgery.  He claimed progressive pain in 
the cervical, thoracic, and lumbar spine since service.  He 
denied any post-service back injury but did give a history of 
a 1982 motor vehicle accident with fracture of the right 
femur and dislocation of the right hip.  He reported falling 
because of legs giving way and reported using a cane to 
prevent falling.  The falling had reportedly caused injury to 
the shoulders, elbows, and left knee.  He could reportedly 
walk 300-400 yards and sit two to three hours with back pain.  
There were no symptoms of radicular pain and no symptoms of 
neurological changes in any extremities.  The examiner 
described the veteran as a well-nourished, well-developed 
male who appeared to be in good health, in no distress, who 
walked with a cane in the right hand, but with normal weight 
bearing and posture.  On examination of the shoulders, both 
were normal with full range of motion, no expression of pain 
on motion, no palpable crepitus, and no tenderness on 
palpation.  Examination of the spine noted normal spinal 
curvature throughout.  He complained of tenderness to punch 
in the mid/low lumbar spine and over the low cervical spine.  
There was no other tenderness.  There was no paravertebral 
muscle spasm or tenderness.  There was full range of motion 
of the cervical spine without expression of pain, although 
the veteran reportedly had pain with any cervical motion.  In 
the lumbar area, forward flexion was to 60 degrees with low 
back pain.  Hyperextension was to 20 degrees, secondary to 
pain.  There was full lateral flexion and rotational movement 
without pain.  Straight leg raising was negative bilaterally.  
There were normal neurological findings in all extremities, 
with no deficits, normal muscle mass and strength.  Pertinent 
impression was low back injury with chronic lumbosacral 
strain, symptomatic with limitation of motion; intermittently 
symptomatic neck with degenerative changes on X-ray; 
intermittently symptomatic thoracic spine with degenerative 
changes on X-ray; symptomatic shoulders without objective 
changes.  The examiner further commented that there was no 
evidence within the claims file that the veteran was treated 
for a cervical or thoracic spine injury in service.  It was 
also noted that although the veteran complained of chronic 
symptoms in the low back, there were no objective changes on 
examination and only mild degenerative changes on X-ray 
study.  There was also no neurological loss, and normal 
muscle development and strength in the lower extremity, 
inconsistent with claims of intermittent falling due to back 
pain.  The examining physician specifically opined that the 
veteran's symptoms in the neck, thoracic spine, shoulders, 
elbows, and left knee, were not etiologically related to his 
service connected low back disorder.

The veteran underwent another VA examination in March 1998.  
At that time, the veteran complained of problems with both 
legs due to his low back pain.  The veteran described 
increasing low back pain and episodes were it "pinches" so 
that he cannot move.  The veteran did not describe radicular 
pain into the upper or lower extremities, although he claimed 
they intermittently "go to sleep".  His chief complaint was 
of interscapular pain, although he reported pain throughout 
the spine.  He also reported using a cane to prevent falling 
as he stated he sometimes fell when his back "pinches".  He 
reported all physical activities were limited, he could walk 
with cane up to a mile but it would take 2.5 hours, and he 
could stand only 10-15 minutes, but denied any limitation of 
sitting.  The examiner noted that although the veteran 
claimed to have injured his left knee due to a fall from back 
pain, the medical record clearly documented a left knee 
arthroscopy resulting from injury while playing football in 
1990.  The examination described the veteran as well-
developed, well-nourished, in adequate health, and in no 
acute distress.  He walked with a cane, but with normal 
weight bearing on lower extremities and normal gait.  There 
was normal curvature throughout the spine.  The veteran 
complained of pain even to light touch throughout the entire 
spine.  There appeared to be some mild spasm of the left 
lumbar paravertebral muscle, although no actual muscle spasm 
was palpable.  There was full cervical spine range of motion, 
although the veteran complained of neck pain with any motion.  
In the lumbar area, the veteran only forward flexed to 25 
degrees because of pain, hyperextension to 10 degrees with 
pain, and showed lateral flexion and rotation to 20 degrees 
bilaterally, again complaining of pain with any motion.  He 
pointed to the paravertebral and interscapular muscles as the 
location of most pain.  There was no sciatic notch 
tenderness.  Straight leg raising was negative bilaterally.  
There was no neurological deficit in any extremities, with 
muscle mass equal and normal.  Motor strength was also normal 
in all extremities.  Sensory modalities were intact 
throughout.  The impression was of chronic lumbosacral 
strain, symptomatic with chronic myalgia and limitation of 
motion, functional loss secondary to pain, symptomatically 
moderate.  The examiner also opined that as the veteran had 
no nerve root irritation, no radicular pain, and was 
neurologically normal in the lower extremities.  He had no 
current disorder of the lower extremities related to the 
back.  Prior knee surgeries were not shown to be related to 
the back, but instead to trauma to the knees.

The veteran also underwent an examination of the eyes in 
March 1998, which noted that the veteran had some difficulty 
reading near objects but he denied any problems with his 
conjunctivitis and denied red eye.

He underwent a VA examination of his hemorrhoids in November 
1998, and he reported problems with hemorrhoids for the prior 
20 years, with intermittent bleeding, more frequent recently, 
better with treatment with Preparation-H.  He reported good 
sphincter tone and denied incontinence.  On examination, 
there was no evidence of fecal leakage, good sphincter tone, 
and no apparent external bleeding.  Grade II External 
hemorrhoids were seen, non-bleeding.  There was no evidence 
of anemia, no anal fissure and no thrombosis.  The diagnosis 
was that of Grade II hemorrhoids with recurrent bleeding.

II.  Analysis

To summarize the contentions of the veteran's representative, 
it is argued that the veteran's entire back was injured in 
service when he was struck by a golf cart.  It is argued that 
this caused not only the veteran's service connected chronic 
lumbosacral strain, but also his claimed cervical spine 
disorder, thoracic spine disorder, and disorder of the 
shoulders.  In the alternative, it is argued that these 
claimed disorders are secondary to the service connected 
chronic lumbosacral strain.  In support of these contentions, 
the representative points to the March 1973 service medical 
record which noted tenderness in the left trapezius and 
lumbosacral muscles, arguing that this documents an injury to 
the upper back and shoulders in service.  The representative 
has cited to Mosby's Medical Dictionary, which defines 
trapezius as "A large flat triangular muscle of the shoulder 
and upper back."  He also points to the service separation 
examination of the veteran, which noted bilateral shoulder 
stiffness.  In conclusion, the representative argues that 
service connection is warranted as an in-service injury is 
shown, post-service continuity of symptomatology is shown, 
and a current diagnosis is shown.

It is also contended that the veteran is entitled to an 
increased evaluation for his service connected chronic 
lumbosacral strain and also to TDIU, on an extra-schedular 
basis under 38 C.F.R. § 3.321 due to his inability to work 
since 1991.  It is requested that if these claims are not 
granted, they should be referred to the Director of 
Compensation and Pension for consideration of an extra-
schedular rating.  Having summarized the pertinent 
contentions, the Board will now address each of the veteran's 
claims.

a.  Service Connection Claims

Having discussed the pertinent evidence above, the Board 
notes that in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.

The threshold question regarding the veteran's appeal is 
whether he has presented well-grounded claims of service 
connection.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.

Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for a 
cervical spine disorder, thoracic spine disorder, or disorder 
of the shoulders.

Having carefully considered all evidence of record, the Board 
initially notes that the veteran was injured in service when 
struck by a golf cart and subsequently did report lumbosacral 
tenderness, as well as tenderness in the left trapezius.  The 
only diagnosis made at that time was of lumbosacral strain.  
There was no reported cervical or thoracic complaints or 
diagnosis in service.  The veteran also reported bilateral 
shoulder stiffness on separation examination.  The Board is 
satisfied that this medical evidence establishes an in-
service injury to at least the veteran's left shoulder, and 
possibly to both shoulders.  Although the veteran was never 
treated for cervical or thoracic complaint in service, he 
currently contends that the injury from the golf cart was not 
only to the low back, but the entire back, to include the 
cervical and thoracic spine.  The Board will accept the 
validity of the veteran's contentions for purpose of 
determining well groundedness.  See King.  Accordingly, the 
Board finds that the veteran has satisfied at least one 
criterion of Caluza as to all his service connection claims, 
by presenting some credible evidence (both by service medical 
records and lay observations) of an in-service occurrence of 
injury to the shoulders, as well as the cervical and thoracic 
spine.

Regarding the claimed cervical spine disorder and thoracic 
spine disorder, the Board also notes that VA examination in 
July 1997 diagnosed an intermittently symptomatic neck and 
thoracic spine with degenerative changes on X-ray study.  
This recent diagnosis satisfies a second requirement of 
Caluza for these two diagnoses, namely the medical diagnosis 
of a current disability.

The Board notes, however, that the record does not establish 
a medical diagnosis of any current disability of the 
shoulders.  In this regard, the Board notes that VA 
outpatient treatment records, as well as several VA 
examinations have recorded the veteran's symptomatic 
complaints of pain of the shoulders.  However, on VA 
examination in July 1997, the diagnosis indicated symptomatic 
complaints of pain without objective changes.  Specifically, 
the shoulders were normal on examination, with full range of 
motion, no pain on motion, and no palpable tenderness or 
crepitus.  Likewise, on VA examination in March 1998, motor 
strength and sensory findings were normal in all extremities 
and there was no diagnosis pertaining to the shoulders.  
Accordingly, as there is no medical evidence of a current 
disorder pertaining to the shoulders, the Board finds this 
claim to be not well-grounded.  In this regard, the Board has 
carefully considered the veteran's many documented complaints 
of pain in the shoulders, but notes that there are no 
objective findings to support his complaints.  Furthermore, 
the Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. December 29, 1999).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 142-143 (1992)  (Service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

Returning to the claimed cervical and thoracic disorders, two 
of the requirements of Caluza are satisfied but the third 
requirement remains, namely medical evidence of nexus.  In 
this regard, the Board next notes that as part of his July 
1976 VA examination, shortly after service, thoracolumbar X-
ray study was negative and there were absolutely no 
complaints regarding the cervical or thoracic spine.  Thus, 
at that time, the cervical and thoracic spine were normal.  
Likewise, medical records for many years after the veteran's 
service are negative for any complaints or treatment 
pertaining to the cervical or thoracic spine.  The medical 
record demonstrates that the veteran was capable of playing 
football as late as 1990, prior to suffering a knee injury.  
It was not until the mid 1990s that VA outpatient treatment 
records indicate the veteran was complaining of neck and 
upper back pain.  In sum, the Board notes that there is 
simply no competent evidence of a nexus between either the 
claimed cervical spine disorder or thoracic spine disorder 
and the veteran's active military service.  To the contrary, 
the only evidence of record which discusses the question of 
nexus is the July 1997 VA examination, which opined that 
there was no evidence of treatment in service for a cervical 
or thoracic injury and that the veteran's neck, thoracic and 
shoulder symptoms were not etiologically related to the 
service connected chronic lumbosacral strain.

In addition to the veteran having presented no competent 
evidence of nexus for his claimed cervical and thoracic 
disorders, the Board notes that by his own history he worked 
for years after service as both a postal clerk, and in the 
construction trades, as a carpenter and plumber, without 
seeking treatment for any cervical or thoracic pain.  It can 
be assumed that such employment included strenuous physical 
activity, which the veteran apparently performed without 
submitting evidence of needing any post-service medical 
treatment until the 1990s.  As the veteran's claims are not 
well-grounded, the Board need not evaluate this evidence 
further, but simply notes the presence of negative evidence 
pertaining to the claims.  Although his work history and 
post-service medical history of injury from football and 
motor vehicle accidents raises the possibility that his post-
service occupational or recreational activities may be 
responsible for his current complaints, the Board makes no 
such inference in the absence of medical opinion evidence.  
Nevertheless, as there is no competent evidence of record of 
a nexus between the veteran's service and his currently 
diagnosed cervical and thoracic disorders, the Board also 
finds these claims to be not well-grounded.  As for the 
contentions of the veteran that his currently diagnosed 
cervical spine disorder and thoracic spine disorder are due 
to his service, there is simply no medical evidence to 
support such an argument.

The Board has also considered the veteran's contentions of 
continued symptomatology after service.  See Savage.  
However, even accepting the history of continued 
symptomatology as true for purposes of determining the well-
groundedness of these claims (see King), there is still no 
competent medical evidence tending to demonstrate that the 
current disorders are possibly linked to service.  Medical 
evidence noting the continuity of symptomatology is required 
in a case such as this.

In summary, the Board has also considered the contentions of 
the veteran and, inasmuch as he is offering his own medical 
opinion and diagnosis, notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent evidence, in the form of his 
contentions and service medical records, that he did 
experience some type of injury in service involving his 
shoulders, neck, and thoracic spine.  He has also provided 
competent medical evidence that he is currently diagnosed 
with a cervical spine disorder and thoracic spine disorder.  
However, there is no such evidence of a current diagnosis for 
a  disorder of the shoulders.  Furthermore, there is no 
medical evidence that the veteran's currently diagnosed 
cervical and thoracic disorders are related to his service.  
As such evidence has not been presented here, the veteran has 
not submitted well-grounded claims and all his claims seeking 
service connection must be denied.

b.  Increased Evaluation Claim

As a preliminary matter, the Board finds that the veteran's 
claim is "plausible" and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim, as here, that a 
service-connected disability has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  However, where, as here, 
entitlement to compensation already has been established, and 
the appropriateness of the present rating is at issue, his 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran is currently service-connected for chronic 
lumbosacral strain, and has a 40 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Under Diagnostic Code 5295, a 40 percent disability 
rating is assigned where the condition is severe and is 
characterized by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  However, as a 40 percent 
disability rating is the highest schedular rating under this 
diagnostic code, the veteran can only receive a higher 
schedular evaluation under another diagnostic code.

Likewise, the veteran is also currently receiving the highest 
possible evaluation under Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine (to include as a 
result of degenerative changes in the spine, pursuant to 
Diagnostic Code 5003).  Under Diagnostic Code 5292, a 40 
percent disability rating, the highest assignable, is 
assigned for severe limitation of motion.  The veteran's 
limitation of motion has been evaluated as severe, so no 
higher evaluation is available under this Diagnostic Code.

The Board acknowledges that the veteran experiences pain and 
tenderness along lumbar spine.  However, even if functional 
loss due to such symptoms are considered, the evidence does 
not demonstrate ankylosis or disability comparable to 
unfavorable ankylosis, the basis for a 50 percent rating 
under Diagnostic Code 5289.

The veteran and his representative have also argued that the 
neurological manifestations of the veteran's service- 
connected chronic low back strain warrant the assignment of a 
higher disability rating under Diagnostic Code 5293, which 
pertains to the rating of intervertebral disc syndrome.  
Under this code, a 60 percent disability rating is assignable 
where the syndrome is pronounced, and is characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent disability rating is assignable where the 
syndrome is severe, and is characterized by recurring attacks 
with intermittent relief.

However, the Board notes that all neurological findings 
pertaining to all the veteran's extremities have been 
essentially normal on both July 1997 and March 1998 VA 
examinations.  Those examinations showed no neurological 
residuals.  As such, an increased evaluation under Diagnostic 
Code 5293 is not demonstrated by the record.

The Board further notes that the veteran's claim for an 
increased evaluation was previously denied by the Board in 
May 1997.  Since that time, there is no evidence of the 
veteran requiring any additional medical treatment for his 
service connected disorder.  The only new evidence are the 
contentions of the veteran and his representative and the VA 
examinations performed in July 1997 and March 1998.  If 
anything, those examinations indicate that the veteran's 
overall physical condition has improved since the Board's May 
1997 decision.  There is certainly no medical evidence of the 
disorder having worsened.  The 1997 examination described the 
veteran as appearing to be well-nourished, well developed, in 
good health, in no distress, and walking with a cane but with 
normal weight-bearing and posture.  Observations in the March 
1998 examination were essentially similar.  Although the 
veteran had significant complaints of pain and there was 
showing of tenderness in the lumbar spine, along with 
continued limitation of motion on both examinations, there 
was also indication of normal curvature throughout the spine 
and minimal degenerative changes.  The March 1998 VA 
examination diagnosed the veteran's chronic lumbosacral 
strain as symptomatically moderate in degree.

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for chronic lumbosacral 
strain is not warranted under any of the aforementioned 
diagnostic codes.  The Board also finds no showing that the 
veteran's chronic lumbosacral strain reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of an increased evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the chronic low back strain 
is not shown to significantly impact his employment (beyond 
that which is contemplated in the rating assigned).  Such 
problems are not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Indeed, the 
vast majority of the veteran's complaints and treatments 
appear to have been more for his nonservice-connected knee 
injuries, neurological complaints, and cervical, thoracic and 
shoulder disabilities.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

c.  TDIU Claim

As noted immediately above, the veteran has numerous 
disorders and complaints which are nonservice-connected, to 
include complained of disorders of both knees, both elbows, 
neurologic disorders of the upper and lower extremities, as 
well as a cervical spine disorder, a thoracic spine disorder, 
and claimed disorder of the shoulders.  However, none of 
these disorders are pertinent to the veteran's claimed TDIU 
as only service connected disorders may be considered for 
this purpose.

In this regard, the Board notes that the veteran has three 
service connected disorders, chronic lumbosacral strain, and 
his hemorrhoids and conjunctivitis.  The chronic lumbosacral 
strain is evaluated as 40 percent disabling and has been 
thoroughly discussed immediately above and need not be 
discussed further here.  The veteran's conjunctivitis is 
noncompensably disabling and the veteran has made no 
contentions or arguments that this disorder has worsened or 
in any way contributed to his claimed unemployability.  This 
is likewise true of the veteran's service connected 
hemorrhoids which are also noncompensably disabling.  Recent 
VA examination in November 1998 did indicate the presence of 
non-bleeding Grade II external hemorrhoids.  Such would not 
warrant an increased (compensable) evaluation under 
Diagnostic Code 7336, as hemorrhoids are noncompensable if 
mild or moderate in degree.  A 10 percent disability 
evaluation is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  No such level of disability has been 
contended by the veteran.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, will 
be considered as one disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

As previously noted the veteran has only one service 
connected disability evaluated as 40 percent disabling, with 
two additional service connected disabilities evaluated as 
noncompensably disabling.  Accordingly, his combined 
disability evaluation is 40 percent.  Clearly, such 
disability is not one which, by regulation, is sufficient to 
render the average person unemployable, nor is it a single 
disability evaluated as 100 percent disabling.  Moreover, 
although the veteran has a single disability evaluated as 40 
percent disabling, his combined disability evaluation is not 
at least 40 percent disabling; hence, he does not meet the 
percentage requirements under 38 C.F.R. § 4.16(a).  As such, 
the veteran may be granted a total rating only if the 
criteria for consideration of a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met.

In this regard, on his application for a total rating, the 
veteran reported that he had a high school education.  His 
employment history includes work in the construction trades, 
as a carpenter and plumber, until 1991.  He claims he last 
worked full time in 1991 because he became too disabled to 
continue working.  The basis for being unable to work was 
initially reported as a number of stress related issues, and 
subsequently reported as due to neurologic problems with all 
extremities, and finally as due to increasing back pain.

The Board has considered all of the veteran's contentions in 
this regard, but as previously discussed with the veteran's 
increased evaluation claim, all neurologic findings 
pertaining to the veteran have been essentially normal and 
many of the veteran's complaints have been either unsupported 
by objective findings or related to non-service connected 
disorders.  The Board does not question that the veteran 
experiences pain due to his service connected chronic 
lumbosacral strain.  However, such pain is adequately 
compensated by the veteran's current 40 percent disability 
evaluation for that disorder.  This is particularly true when 
it is noted that most recent VA examination described the 
veteran's chronic lumbosacral strain symptoms as only 
moderate in degree and further described the veteran as 
essentially in good health.

The Board also notes that the veteran was reported to be an 
unemployed construction worker as early as February 1990 in 
VA outpatient treatment records.  Those same records clearly 
noted that the veteran had injured his knee while playing 
football and subsequently underwent an arthroscopy for the 
injury.  Thus, the evidence clearly indicates that the 
veteran was unemployed prior to any worsening of his service 
connected chronic lumbosacral strain.  It cannot be credibly 
argued that the veteran was physically incapable of 
employment at that time, as he was obviously capable of 
playing football which is a strenuous activity.

There is no doubt that the veteran's current chronic 
lumbosacral strain causes pain which impacts the veteran's 
ability to perform manual labor that would be required in the 
construction trade.  However, the Board notes that the 
veteran also has prior clerical experience, such as his 
position during service managing golf equipment, or his 
subsequent position as a postal clerk.  There is no 
indication of record that the veteran is unable to perform 
such clerical employment.  Furthermore, fairly significant 
interference with the veteran's employability is contemplated 
in his current 40 percent evaluation.  The evidence in this 
case simply does not demonstrate that he is unable to obtain 
or retain substantially gainful employment as a result of his 
service connected disabilities.  The information of record 
does not objectively support the veteran's assertion that he 
is unemployable due to his service-connected disability.  
Significantly, there is no opinion by a medical or other 
professional that the veteran's service-connected 
disabilities have rendered him unemployable, and he has not 
indicated that any such opinion is in existence.

In conclusion, the evidence simply does not indicate, 
considering the veteran's high school education and years of 
employment history, that his service-connected disabilities 
would preclude all forms of employment "ordinarily followed 
by the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."

In view of the foregoing, the Board finds that the record 
presents no basis for allowance of the claim.  While the 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), the 
preponderance of the evidence is against the veteran's claim 
and that doctrine is inapplicable.

III.  Conclusion

The Board is satisfied that the RO took all reasonable steps 
to properly develop the record.  The RO has made every 
reasonable effort to obtain all pertinent treatment records 
identified by the veteran.  In this regard, the Board notes 
that the veteran has given a history of having injured his 
left knee originally in 1983, prior to the 1990 arthroscopy, 
and he has also reported being involved in a motor vehicle 
accident in 1982, resulting in a fracture of the right femur 
and dislocation of the right hip.  The Board notes that these 
treatment records are not within the claims file.  However, 
the Board further notes that these treatment records involve 
nonservice-connected disorders for which the veteran is not 
currently seeking service connection.  Therefore, these 
records do not appear pertinent to the claims currently 
before the Board.  The Board further notes that this case has 
been twice previously remanded, the veteran has been 
furnished numerous VA examinations pursuant to these prior 
remands, and under the circumstances, a further remand would 
only unnecessarily delay the resolution of the veteran's 
appeal.

The veteran has not informed VA of the existence of any 
available evidence that would render his service connected 
claims well grounded.  Nor has he contended that any further 
relevant post-service records exist, pertinent to his service 
connection, increased evaluation, or TDIU claims.  Hence, the 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The Board therefore finds that no further action is 
warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for a cervical spine disorder, thoracic 
spine disorder, and disorder of the shoulders is denied, 
since well-grounded claims have not been presented.

An increased evaluation for the veteran's service connected 
chronic lumbosacral strain, greater than the currently 
assigned 40 percent disability evaluation, is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


